Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Remarks
This communication has been issued in response to Applicant’s amended claim language filed 9 November 2020.   

Reasons for Allowance
Claims 1-4 & 6-8 are allowed.
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of “…extracting, by a processor, a reference item name of a reference item that is referenced in processing from among a plurality of items of each of a plurality of records by analyzing a source file of a processing program describing the processing, the processing being performed on the plurality of records, the plurality of records being distributed and stored in a plurality of servers; generating, by the processor, a deletion program describing a process of deleting, from the records to be transmitted, data of a non-reference item that has an item name other than the reference item name; generating, by the processor, an insertion program describing a process of inserting, in each of the records with data of the non-reference item deleted therefrom, dummy data in a position where the data of the non-reference item was located; and causing, by the processor, the plurality of servers to execute the processing on the plurality of records in a distributed manner, based on the processing program, the causing including: before transmitting any of the plurality of records, causing the servers to delete data of the non-reference item from each of the records to be transmitted, according to the deletion program, causing the servers to transmit the plurality of records with the data of the non-reference item deleted therefrom via a network, causing the servers to receive the plurality of records with the data of the non-reference item deleted therefrom, each of the servers receiving a record transmitted from another server via the network, and causing the servers to insert the dummy data in a position in each of the received records where the data of the non-reference item was located, based on the insertion program, the received records into which the dummy data is inserted having a same data structure as the plurality of records before deletion of the data of the non-reference item, wherein: the extracting includes, when the source file specifies the reference item that is referenced in the processing from among a plurality of items that occur repeatedly with the reference item name in each of the plurality of records, by specifying an occurrence number indicating an order of the reference item among the plurality of items in each of the plurality of records, extracting the reference item name with the occurrence number of the reference item added thereto; and the generating the deletion program includes specifying, as a non-reference item, an item other than the item that occurs in an ordinal position indicated by the occurrence number from among the plurality of items that occur repeatedly with the reference item name” as recited in Claim 1. Thus, Claim 21 is allowed. Dependent Claims 2-4 & 8 are allowed at least by virtue of their dependencies from Claim 1, as well as Independent Claims 6 and 7 and their dependencies. 
the extracting includes, when the source file specifies the reference item that is referenced in the processing from among a plurality of items that occur repeatedly with the reference item name in each of the plurality of records, by specifying an occurrence number indicating an order of the reference item among the plurality of items in each of the plurality of records, extracting the reference item name with the occurrence number of the reference item added thereto”, in combination with the other elements recited, which is not found in the prior art of records.  Applicant’s amended claim language recites teachings which are not found within the prior art of reference, as evidenced through updated searches including a Global Dossier patent search, which displays the issuance of “Decision to Grant a Patent” by the Japanese Patent Office {i.e. 6700554}.  The formerly applied references of Jorgensen et al (Patent No. 7330808), Yano et al (USPub No. 20020138504), Shah et al (USPub No. 20160034379), and Shaw et al (Patent No. 4989134) do not recite the teachings of the amended language {i.e., further defining the “extracting...” step by specifying an occurrence number indicating an order of the reference item among a plurality of items in each of the records}, and it would not be “obvious to combine” any extraction only process with the specific further processing recited in the claims as it relates to dummy record insertion for distributed processing prior to transferring the data to the distributed workers.   
Independent Claims 6 and 7 have been analyzed and allowed using similar rationale and, in combination with the other elements recited, are not found in the prior art of records.




Conclusion
	The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
	*Albrecht et al (USPG Pub No. 20140101544A1) teaches displaying information according to selected entity type.
	*Sullivan et al (USPG Pub No. 20060271868A1) teaches an interface for indicating the presence of inherited values in a document.
	*Mills et al (USPG Pub No. 20010021935A1) teaches network based classified information systems. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								2/17/2021